DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal et al. (US 2019/0230406) and Stathacopoulos et al. (US 2017/0118510).

Regarding claim 1, Aggarwal teaches an electronic device, comprising:

an interface circuitry configured to be connected to an external device ([0025], Fig. 1); and
a processor ([0076]-[0078], Figs. 1, 7) configured to:
control the display to display an image based on a signal received from the external device which is connected through the interface circuitry ([0026], “Sink media device(s) 102B may include sink devices configured to receive audio and/or video signals, such as a television or a projector.”),
identify a characteristic of the external device based on information on the characteristic of the external device received from the external device ([0023], “Techniques are described herein to enable the automatic identification of a media device using a key obtained from the device.” [0025], “FIG. 1 is a block diagram of a media system 100 that is configured to automatically identify a media device based on a media device key in accordance with an embodiment. As shown in FIG. 1, system 100 includes one or more source media device(s) 102A, one or more sink media devices 102B, and a switching device 104.” [0044], “one or more of source media device(s) 102A may be configured to transmit a key, such as an A-key, a transmitter KSV, an AKSV, or any other type of key, from the media device.” [0046]),

the identified characteristic of the connected external device ([0023], “Techniques are described herein to enable the automatic identification of a media device using a key obtained from the device.” [0025], “FIG. 1 is a block diagram of a media system 100 that is configured to automatically identify a media device based on a media device key in accordance with an embodiment. As shown in FIG. 1, system 100 includes one or more source media device(s) 102A, one or more sink media devices 102B, and a switching device 104.” [0044], “one or more of source media device(s) 102A may be configured to transmit a key, such as an A-key, a transmitter KSV, an AKSV, or any other type of key, from the media device.” [0046]) and
a recognition model learning a relation between characteristics of a plurality of external devices and identification information of the plurality of external devices including the external device ([0023], “the media device hub may obtain such a key…from the known media device and store the key in the device map. If the media device is later disconnected and reconnected (to the same port, or any other port of the media device), the media device hub may obtain a key from the media device during a handshake process and identify the device by matching the obtained key with a 
perform an operation based on the identification information of the connected external device ([0023], “the media device hub may obtain such a key, such as an A-key, a transmitter Key Selection Vector (KSV), an AKSV, or any other type of key, from the known media device and store the key in the device map.” [0040]-[0041], [0055], [0056], “device map 310 may be continuously updated to reflect the current status of each coupling 
Aggarwal does not expressly teach wherein the identification information corresponds to at least one identifier area for each of the plurality of external devices on the displayed image.
Stathacopoulos teaches identification information corresponding to at least one identifier area for each of a plurality of external devices on a displayed image ([0002], “Systems and methods are provided herein for determining aspects of a user interface, and determining therefrom a service or device that corresponds to the user interface.” [0125], “Process 600 begins at 602, where control circuitry 304 may capture a fingerprint of a user interface, such as such as source identifier 502, application indicator 504 and/or device indicator 506.” [0126], “Process 600 may then continue to 604, where control circuitry 304 may access a database comprising entries of characteristics of fingerprints of a plurality of user interfaces.” [0128], “Process 600 may then continue to 608, where control circuitry 304 may determine, based on the comparing, whether the characteristics of the fingerprint (e.g., the fingerprint of device indicator 506, which is an image of an XBOX controller) fully match the characteristics of any of the entries.” Figs. 5-6).
In view of Stathacopoulos’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the identification information corresponds to at least one identifier area for each of the plurality of external devices on the displayed image. The 

The rejection of claim 1 is similarly applied to claim 10.

With regard to claim 19, Aggarwal teaches a non-transitory computer-readable storage medium in which a computer program executable by a computer is stored, to cause the computer to execute an operation ([0076]-[0078], [0081], [0083], Figs. 1, 7). The rejection of claim 1 is similarly applied to the remaining limitations of claim 19.
Regarding claims 2, 11, and 20, Aggarwal further teaches wherein the recognition model is learned to map a plurality of pieces of pre-stored device information associated with the external device to an electronic device brand and/or an external device control code ([0023], “the media device hub may obtain such a key…from the known media device and store the key in the device map. If the media device is later disconnected and reconnected (to the same port, or any other port of the media device), the media device hub may obtain a key from the media device during a handshake process and identify the device by matching the obtained key with a key stored in the device map. In this manner, it may be easily determined whether a source device was previously coupled to the media device hub. Furthermore, because the port to which the source device was previously coupled is also stored in a device map, the movement of the source device to a different multimedia port may also be easily determined.” [0024], “Furthermore, upon determining that a device was previously .


Claims 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, and Song (US 2017/0111484).

Regarding claims 3 and 12, the combination teaches the limitations specified above; however, the combination does not expressly teach that the processor is configured to recognize the connected external device based on an image received from the external device.
Song teaches recognizing a connected external device based on an image received from the external device ([0112], “the processor 130, via the photographer 160, may read a QR (Quick Response) code attached to the external device, and obtain information that relates to the external device based on the read QR code.” [0113], “the QR code attached to the external device may include a manufacturer of the external device, a name of the external device, and information that relates to a product group of 
In view of Song’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the processor is configured to recognize the connected external device based on an image received from the external device. The modification would facilitate identification of external devices and a selection of an appropriate communication protocol for use between an electronic device and external devices (see Song: [0006], [0113]).

Regarding claim 4, the combination further teaches wherein the processor is configured to recognize the connected external device based on at least one of a logo or a UI included in the received image ([0112], “the processor 130, via the photographer 160, may read a QR (Quick Response) code attached to the external device, and obtain information that relates to the external device based on the read QR code.” [0113], “the QR code attached to the external device may include a manufacturer of the external device, a name of the external device, and information that relates to a product group of the external device, and accordingly, the processor 130 may receive the information 

Regarding claim 13, the combination further teaches wherein the recognizing of the connected external device is performed based on at least one of a logo or a UI included in the image received from the external device ([0112], “the processor 130, via the photographer 160, may read a QR (Quick Response) code attached to the external device, and obtain information that relates to the external device based on the read QR code.” [0113], “the QR code attached to the external device may include a manufacturer of the external device, a name of the external device, and information that relates to a product group of the external device, and accordingly, the processor 130 may receive the information that relates to a manufacturer, a name of a device, and a product group by reading the QR code of the external device recognized via the photographer 160.” [0118], “the display apparatus 910 and the external device 930 may be connected via the first input ports 911 and 931 which are configured in accordance with the HDMI specification, and may be connected via the second input ports 912, 932 which are configured in accordance with the UART communication method.” Fig. 9).


recognizing the connected external device based on device information on the external device (Aggarwal: [0023], “Techniques are described herein to enable the automatic identification of a media device using a key obtained from the device.” [0044], “one or more of source media device(s) 102A may be configured to transmit a key, such as an A-key, a transmitter KSV, an AKSV, or any other type of key, from the media device.” [0046]),
recognizing the connected external device based on the received image (Song: [0112], “the processor 130, via the photographer 160, may read a QR (Quick Response) code attached to the external device, and obtain information that relates to the external device based on the read QR code.” [0113], “the QR code attached to the external device may include a manufacturer of the external device, a name of the external device, and information that relates to a product group of the external device, and accordingly, the processor 130 may receive the information that relates to a manufacturer, a name of a device, and a product group by reading the QR code of the external device recognized via the photographer 160.” [0118], “the display apparatus 910 and the external device 930 may be connected via the first input ports 911 and 931 which are configured in accordance with the HDMI specification, and may be connected via the second input ports 912, 932 which are configured in accordance with the UART communication method.” Fig. 9), and
.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, Mank (US 2014/0359675), and Candelore et al. (US 2008/0244097).

Regarding claims 6 and 15, the combination teaches the limitations specified above; however, the combination does not expressly teach that the processor is 
Mank teaches selecting an external device based on area information using an address to which an electronic device is connected ([0043], [0068], “A user starts to playback a video from the mobile network device 121, here a notebook, of the sub-network 12 via for example a ‘one touch play’ feature. The notebook 121 as a source device is then streaming the video content to the coupled TV set 120, which acts as the sink device of the sub-network 12.” [0071], “Then, the user goes to the bedroom and powers on the TV set 140 of the sub-network 14. If the synchronization of the operation history data table between the proxy (Blu-ray disk device 122) of the sub-network 12 and the respective proxy, here the TV set 140, was already done, the Graphical User Interface (GUI) of the TV set 140 of the sub-network 14 will offer the option to continue the playback that was stopped at time position 0:73:05 in the living room.” [0072], “In the next step, the user selects the offered continuation of the playback at time position 0:73:05 from the notebook 121 in the living room. The TV set 140 in the bedroom knows from the operation history data table and the device data table, as mentioned before, the network ID, the logical and the new physical address of the notebook 121 in the living room and the time stamp. The TV set 140 in the bedroom now activates an Ethernet channel to the living room notebook device 121.”).
In view of Mank’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the processor is configured to select the external device based on area information using an address to which the electronic device is connected. The 
The combination teaches the limitations specified above; however, the combination does not expressly teach that the address is an IP address.
Candalore teaches using an IP address ([0030], “the STB 22 can have its own Universal Resource Locator (URL) or IP address or other unique identifier assigned thereto to provide for addressability by the head end and users of the Internet.”).
In view of Candalore’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the address is an IP address in order to provide for addressability over the Internet.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, Song, and Gopinath et al. (US 2016/0142647).

Regarding claims 7 and 16, the combination teaches the limitations specified above; however, the combination does not expressly teach that the device information or the pre-stored device information includes at least one of HDMI Infoframe information, HDMI CEC information, IR code information, sound information, or resolution information.
Gopinath teaches device information including at least one of HDMI Infoframe information, HDMI CEC information, IR code information, sound information, or 
In view of Gopinath’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the device information or the pre-stored device information includes at least one of HDMI Infoframe information, HDMI CEC information, IR code information, sound information, or resolution information. By using a standardized protocol, the modification would serve to improve system interoperability. The modification would additionally facilitate identification of devices connected HDMI.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, and Chulinin (US 2015/0213330).

Regarding claims 8 and 17, the combination teaches the limitations specified above, and teaches external device brands (Aggarwal: [0032], “The identifier may include, but is not limited to, the type of the electronic device (e.g., a Blu-ray player, a DVD player, a set-top box, a streaming media player, a TV, a projector etc.), a brand name of the electronic device, a manufacturer of the electronic device, a model number of the electronic device, and/or the like.”); however, the combination does not expressly teach that the pre-stored device information is assigned a recognition weight according to the external device brand.

In view of Chulinin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the pre-stored device information is assigned a recognition weight according to the external device brand. The modification would serve to facilitate identification of external devices.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, Song, and Chulinin (US 2015/0213330).

Regarding claims 9 and 18, the combination teaches the limitations specified above, and teaches external device brands (Aggarwal: [0032], “The identifier may include, but is not limited to, the type of the electronic device (e.g., a Blu-ray player, a 
Chulinin teaches using a cluster pattern ([0005], “The current document is directed to methods and systems for identifying symbols corresponding to symbol images in a scanned-document image or other text-containing image,….” [0059], “The current document is directed to the control logic and data structures within an OCR system that allows for both clustering of patterns as well as for the above-described preprocessing step in which graphemes within patterns can be sorted by the frequency of occurrence of the graphemes within a text-containing scanned image or set of scanned images. These control logic and data structures are used in a preprocessing/clustering OCR implementation in which a fixed set of parameters is associated with each cluster and used in symbol-image/pattern comparisons with respect to patterns contained in the cluster.”).
In view of Chulinin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the processor is configured to generate the pre-stored device information in a cluster pattern according to the external device brand. The modification would serve to facilitate identification of external devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinha et al. (US 2013/0212609) discloses an automatic content recognition (ACR) system utilized to identify a source displayed on a viewing screen ([0026], Fig. 3A).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426